Citation Nr: 0942710	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law 
Judge in November 2008.  A transcript of that hearing is of 
record.


FINDING OF FACT

The Veteran's hearing acuity is manifested by no worse than 
level I in the right ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in January 2006, March 2006, 
January 2008, and July 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided several audiological examinations in furtherance of 
his claim.  

VA examinations with respect to the issue on appeal were 
obtained in January 2006, April 2008 and July 2009.  
38 C.F.R. § 3.159(c)(4).  In the context of an examination 
conducted for purposes of rating a hearing disability, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that "in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  In this case, the July 2009 audiologist specifically 
discussed the functional effects of the Veteran's hearing 
disability noting that his loss of hearing acuity had a 
significant effect on occupational activities, but did not 
affect ambulating, dressing, feeding, bathing, toileting or 
grooming.  The Veteran reported that speech was jumbled when 
he listened with background noise, and noted that he had 
trouble hearing movies.  The Board finds that the evidence 
obtained at this examination satisfies the requirement that 
an audiologist address the functional effects caused by a 
hearing disability.  Finally, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they were predicated 
on consideration of all of the pertinent evidence of record, 
and provided information necessary to apply the relevant 
diagnostic codes pertaining to the Veteran's bilateral high 
frequency hearing loss.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

II. Law and Analysis

The January 2006 VA examination reported that pure tone 
thresholds, in decibels, were as follows:
 



HERTZ




1000
2000
3000
4000
RIGHT

10
65
70
70
LEFT

15
60
80
70

Puretone threshold averages were 54 decibels in the right 
ear, and 57 decibels in the left ear.  Speech testing 
revealed speech recognition ability of 96 percent in the 
right ear and of 92 percent in the left ear.  The audiologist 
diagnosed the Veteran with a moderately severe high frequency 
sensorineural hearing loss at 2000 through 4000 Hz 
bilaterally.

The April 2008 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
55
70
75
LEFT

10
50
75
80

Puretone threshold averages were 55 decibels in the right 
ear, and 54 decibels in the left ear.  Speech testing 
revealed speech recognition ability of 100 percent in the 
right ear and 84 percent in the left ear.

The July 2009 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
60
75
70
LEFT

10
55
85
85

Puretone threshold averages were 54 decibels in the right 
ear, and 59 decibels in the left ear.  Speech testing 
revealed speech recognition ability of 100 percent in the 
right ear and of 92 percent in the left ear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  VA attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009). 

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then used with the 
resulting auditory acuity level Roman numeral scores, which 
reveals the disability rating to be awarded.

Entering the examination results from the Veteran's January 
2006                                         examination into 
Table VI (abbreviated below from 38 C.F.R. § 4.85) shows that 
the right ear warrants a score of I and the left ear warrants 
a score of I:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in January 2006, the 
Veteran's bilateral hearing loss was non-compensably (zero 
percent) disabling at that time:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Entering Table VI with the result of the Veteran's April 2008 
examination, shows that the right ear warrants a score of I 
and the left ear warrants a score of II:




% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in April 2008, the Veteran's 
bilateral hearing loss remained noncompensably disabling: 

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear

Lastly, entering Table VI with the results of the July 2009 
examination shows that the right ear warrants a score of I 
and the left ear warrants a score of II: 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in July 2009, the Veteran's 
bilateral hearing loss remained noncompensably disabling: 

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear










 
The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more). 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of any doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as 
here, the rating criteria are determined by a mechanical 
application of numeric designations assigned to audiometric 
examination results, which are not contradicted by the 
remaining record, the preponderance of the evidence is 
against the claim.  As for the Veteran's claim that the 
rating does not reflect the problems he has with ordinary 
life situations, it should be pointed out that all veterans 
are examined without the benefit of hearing aids, 38 C.F.R. 
§ 4.85, and that the percentage ratings have been established 
by VA with the average impairment caused by varying degrees 
of hearing loss relative to earning capacity in mind.  
38 C.F.R. § 4.1.  

As noted above, this determination is based upon 
consideration of applicable rating provisions.  It should 
also be pointed out that there is no showing that the 
Veteran's hearing loss has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2009).  This disability has been 
accurately reflected by the schedular criteria.  Without 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).  There is no suggestion in the record that the 
Veteran's hearing loss warrants extra-schedular 
consideration.  38 C.F.R. § 3.321 (2009).  

Based on the foregoing analysis of all of the facts in 
evidence, the Board finds that the Veteran's bilateral 
hearing loss does not warrant a compensable rating.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


